DETAILED ACTION
This Office Action is in response to Applicant’s application 17/141,675 filed on January 5, 2021 in which claims 1 to 15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/477,963, filed on July 15, 2019.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on October 5, 2021; April 13, 2022; and April 15, 2022; are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-6 of U.S. Patent No.10,916,538 (‘538) in view of Applicant’s Admitted Prior Art (AAPA). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 1 – Comparison of Pending Claims to ‘538 Claims
Pending claim 
‘538 Patent
1. A semiconductor device comprising: 

a first semiconductor substrate; 

a through hole extending into the first semiconductor substrate; 












a sidewall insulating film on a sidewall of the through hole; 

an electrode material in the through hole and separated from the first semiconductor substrate in at least sidewall portions of the through hole by the sidewall insulating film, 

wherein the sidewall insulating film and the electrode material form at least a portion of a through electrode; 

a shallow trench isolation formed in the first semiconductor substrate; and 

a protection diode structure in an area of the shallow trench isolation, 

wherein the through electrode extends through the protection diode structure,

 wherein the protection diode structure includes a well region of one of a P type and an N type formed in the first semiconductor substrate and 

a diffusion layer of the other of the P type and the N type.
1. A semiconductor device, comprising: 

a first semiconductor substrate on which a given circuit is formed; 

a second semiconductor substrate pasted to the first semiconductor substrate; and 

through electrodes electrically connecting the first semiconductor substrate and the second semiconductor substrate to each other, 

wherein each of the through electrodes is formed such that a through-hole is opened through a protection diode structure formed in the first semiconductor substrate, 

an insulating film is deposited on a side wall of the through-hole, and 

an electrode material is then filled inside the through-hole in which the insulating film is deposited, 


wherein each of the through electrodes is formed such that the through-hole is opened through the protection diode structure including a well region of one of a P type and an N type formed in the first semiconductor substrate and 

a diffusion layer of the other of the P type and the N type stacked and formed in the well region, and 

the insulating film is deposited on the side wall of the through-hole and the electrode material is then filled in the through hole in which the insulating film is deposited, and 





wherein the diffusion layer of the other of the P type and the N type stacked and formed on the well region is formed in a recessed portion of a shallow trench isolation (STI) provided individually for each of the through electrodes.
2. The semiconductor device according to claim 1, wherein the well region is a P well region, and 


wherein the diffusion layer is an N type diffusion layer.


From claim 1
including a well region of one of a P type and an N type formed in the first semiconductor substrate and 

wherein the diffusion layer of the other of the P type and the N type stacked and formed on the well region
3. The semiconductor device according to claim 2, wherein the diffusion layer is an N+ type diffusion layer.
From claim 1
wherein the diffusion layer of the other of the P type and the N type stacked and formed on the well region
4. The semiconductor device according to claim 1, 

wherein the device includes a plurality of through electrodes, and 






wherein a protection diode structure is provided individually for each of the through electrodes.
From claim 1

wherein each of the through electrodes is formed such that a through-hole is opened through a protection diode structure formed in the first semiconductor substrate, 

2. The semiconductor device according to claim 1, 


wherein the protection diode structure is formed for each of the through electrodes.
8. An electronic apparatus, comprising: 

a first semiconductor substrate; 






a through hole extending into the first semiconductor substrate; 

a sidewall insulating film on a sidewall of the through hole; 






an electrode material in the through hole and separated from the first semiconductor substrate in at least sidewall portions of the through hole by the sidewall insulating film, 

wherein the sidewall insulating film and the electrode material form at least a portion of a through electrode; 

a shallow trench isolation formed in the first semiconductor substrate; 

a protection diode structure in an area of the shallow trench isolation, 

wherein the through electrode extends through the protection diode structure, 

wherein the protection diode structure includes a well region of one of a P type and an N type formed in the first semiconductor substrate and a diffusion layer of the other of the P type and the N type; and 

a second semiconductor substrate, wherein the second semiconductor substrate is stacked on the first semiconductor substrate, and 



wherein the through electrode at least partially penetrates the second semiconductor substrate.
5. A solid-state imaging element comprising: 

a first semiconductor substrate on which at least a photoelectric conversion element and a pixel transistor are formed; 

a second semiconductor substrate pasted to the first semiconductor substrate; and

through electrodes electrically connecting the first semiconductor substrate and the second semiconductor substrate to each other, 

wherein each of the through electrodes is formed such that a through-hole is opened through a protection diode structure formed in the first semiconductor substrate and an insulating film is deposited on a side wall of the through-hole, and 

an electrode material is then filled inside the through-hole in which the insulating film is deposited, 






wherein each of the through electrodes is formed such that the through-hole is opened through the protection diode structure including a well region of one of a P type and an N type formed in the first semiconductor substrate and a diffusion layer of the other of the P type and the N type stacked and formed in the well region, and 

the insulating film is deposited on the side wall of the through-hole and the electrode material is then filled in the through-hole in which the insulating film is deposited, and 



wherein the diffusion layer of the other of the P type and the N type stacked and formed on the well region is formed in a recessed portion of a shallow trench isolation (STI) provided individually for each of the through electrodes.
9. The electronic apparatus according to claim 8, 

wherein the well region is a P well region, and 


wherein the diffusion layer is an N type diffusion layer.

From claim 5

including a well region of one of a P type and an N type formed in the first semiconductor substrate and 

wherein the diffusion layer of the other of the P type and the N type stacked and formed on the well region
10. The electronic apparatus according to claim 9, wherein the diffusion layer is an N+ type diffusion layer.
From claim 5
wherein the diffusion layer of the other of the P type and the N type stacked and formed on the well region
11. The electronic apparatus according to claim 8, 

wherein the device includes a plurality of through electrodes, and 

wherein a protection diode structure is provided individually for each of the through electrodes.

6. The solid-state imaging element according to claim 5, 



wherein the protection diode structure is formed for each of the through electrodes.


Regarding claim 1 and referring to Table 1, both pending claim 1 and claim 1 of the ‘583 describe a semiconductor substrate with a plurality of through holes.  Further, the through-holes are lined with an insulating material and filled with an electrode material.  AAPA also describes this subject matter at [0003-10].  Pending claim 1 recites the protection diode is in the area or an STI structure however claim 1 of the ‘583 patent describes the protection diode as including inter alia recessed STI structures.  Thus it appears that both claims describe a protection diode proximate to an STI structure and further that the through-hole / through electrode is formed through the protection diode.  For the avoidance of doubt, AAPA explicitly teaches a through-electrode in the area of that STI, see Figure 2.  Lastly Examiner notes that both pending claim 1 and the ‘583 claim describe the protection diode in terms of n/p wells and complimentary n/p diffusion layers.  In summary, Examiner notes that despite the editing and organization of pending claim 1 compared to claim 1 of the ‘539 patent, Examiner is unable to discern a structure in the pending claim that is not described in claim 1 of the ‘538 patent or AAPA and so pending claim 1 appears to be within the scope of claim 1 of the ‘538 patent in view of AAPA.
Regarding claim 2, Examiner notes that claim 1 of the ‘538 patent appears to describe this subject matter.
Regarding claim 3, Examiner notes that an N+ diffusion layer is a species of a N diffusion layer and so within the scope of claim 1.
Regarding claim 4 and referring to Table 1, Examiner notes that claim 1 and claim 2 of the ‘538 patent describe this subject matter.
Regarding claim 5, AAPA teaches at Figure 1 at least a first one of the through electrodes extends into the first semiconductor to a first depth, and wherein a second one of the through electrodes extends into the first semiconductor substrate to a second depth.
Regarding claims 6 and 7 Examiner takes official notice the silicon substrates and silicon oxide and nitride are well known in the through-hole device art and their respective us is merely the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Examiner also notes that AAPA teaches at [0004-10] silicon substrates and SiO and SiN insulators for through hole insulation.
Regarding claim 8 and referring to the discussion at claim 1, Examiner concludes that arguably, claim 5 of the ‘538 patent does not explicitly recite wherein the through electrode at least partially penetrates the second semiconductor substrate.  AAPA at Figure 1 teaches the through electrode at least partially penetrates the second semiconductor substrate and the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 9, Examiner notes that claim 5 of the ‘538 patent appears to describe this subject matter.
Regarding claim 10, Examiner notes that an N+ diffusion layer is a species of a N diffusion layer and so within the scope of claim 5.
Regarding claim 11 and referring to Table 1, Examiner notes that claim 5 and claim 6 of the ‘538 patent describe this subject matter.
Regarding claims 12 and 13 Examiner takes official notice the silicon substrates and silicon oxide and nitride are well known in the through-hole device art and their respective us is merely the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Examiner notes that AAPA teaches at [0004-10] silicon substrates and SiO and SiN insulators for through hole insulation.
Regarding claim 14, claim 5 recites a first semiconductor substrate on which at least a photoelectric conversion element and a pixel transistor are formed and so suggests a CMOS semiconductor image sensor including a photo diode is formed on the first semiconductor substrate.  AAPA also teaches and suggests this subject matter at [0003].
Regarding claim 15, Examiner notes that there is known problem in the art, integration of sensors and processing circuits using TSVs.  Furthermore, there are a finite number of arrangements for the sensor substrate and the signal processing substrate to be interconnected and an artisan could have tried each with a reasonable chance of integrating the two substrates.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to try the device of claim 14 wherein the second semiconductor substrate includes signal processing circuits, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893